          Case 4:19-cv-03769 Document 1-1 Filed on 10/01/19 in TXSD Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ROBERT ISMAEL LOPEZ RODRIGUEZ
On his own behalf and through his next friend,
his sister in law, Monica Alvarenga
Plaintiff/Petitioner

v.

KEVIN K. MCALEENAN,
Acting Secretary, U.S. Department of Homeland
Security and Commissioner, United States
Customs & Border Protection,
JOHN P. SANDERS ,
Acting Commissioner of CBP,
CARLA PROVOST,
Acting Commissioner of CBP,
RODOLFO KARISCH,
Chief Patrol Agent- Rio Grande Valley Sector,
and
MICHAEL J. PITTS
Field Office Director, ICE/ERO, Brooks County
Detention Center

Defendants/Respondents

                              ORDER GRANTING
          APPLICATION FOR TEMPORARY RESTRAINING ORDER PRECLUDING
      RESPONDENTS FROM PHYSICALLY REMOVING PLAINTIFF FROM THE UNITED
     STATES AND ORDER FOR RESPONDENTS TO SHOW CAUSE AS TO WHY PLAINTIFF
                HABEAS CORPUS PETITION SHOULD NOT BE GRANTED

Before the Court is the verified petition of Plaintiffs' for a Writ of Habeas Corpus and Application for
Temporary Restraining Order, precluding Respondents from physically removing Plaintiffs from the
United States. Plaintiffs also seek a corresponding preliminary injunction.

On consideration of same,

IT IS HEREBY ORDERED that:

      1) Defendants are precluded from physically removing Plaintiffs from the United States;
      2) A hearing on Plaintiffs' motion for a preliminary injunction is scheduled for the________ day of
         __________, before this Court.

                                              ______________________________________
                                                          Judge Presiding
